                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

UNITED STATES OF AMERICA,
STATE OF FLORIDA, STATE OF
MARYLAND and JAMIE
WILLIAMS, ex rel.

            Plaintiffs,

v.                                               Case No: 2:16-cv-622-SPC-MRM

SAVN ADMINISTRATIVE
SERVICES, INC., ADVANCED
IMAGING OF PORT CHARLOTTE,
LLC, SRA VENTURES, INC.,
CRYSTAL CLEAR IMAGING, LTD.,
BALTIMORE SUBURBAN HEALTH,
LLC, M-SQUARED DIAGNOSTICS,
LLC and NEENA KANWAR,

              Defendants.
                                          /

                                        ORDER 1

       Before the Court is Relator Jamie Williams’ Response to the Court’s

Order to Show Cause and Notice of Voluntary Dismissal Pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(i). (Doc. 52). Relator brought this qui tam

suit about five years ago. The Government decided only to intervene against




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Defendant Advanced Imaging of Port Charlotte, LLC. (Doc. 49; Doc. 50). Since

then, the United States, Relator, and Advanced Imaging have settled this case

between them. (Doc. 49). And Relator does not wish to pursue her case against

the remaining named Defendants. (Doc. 49 at 2; Doc. Relator thus requests

the Court dismiss this action with prejudice as to her, and without prejudice

as to the United States of America, the State of Florida, and the State of

Maryland. The United States consents to the dismissal so long as it is without

prejudice as to it. (Doc. 49 at 2). The Court thus grants the requested dismissal.

      Accordingly, it is now ORDERED:

      (1) This action is DISMISSED with prejudice as to Relator Jamie

         Williams and without prejudice as to the United States of America,

         the State of Florida, and the State of Maryland.          The Clerk is

         DIRECTED to enter judgment accordingly.

      (2) The United States is DIRECTED to advise, on or before June 7,

         2021, whether the remainder of this action can be closed per Local

         Rule 3.09 because of the settlement between the United States,

         Relator, and Advanced Imaging.

      DONE and ORDERED in Fort Myers, Florida on June 3, 2021.




Copies: All Parties of Record




                                        2
